Citation Nr: 1438977	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1985 to August 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in December 2010 for further development of the evidence.  This was accomplished and the case was returned to the Board for appellate consideration in October 2013.  At that time, in pertinent part, increased ratings were awarded for the Veteran's service-connected bronchitis and gastroesophageal reflux disease (GERD).  The issue of TDIU was remanded so that the RO could reconsider the issue following these increased ratings.  It has again been returned for appellate consideration.  

In April 2014, the Veteran raised the issue of an increased rating for GERD, but this has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Service connection is currently in effect for patellofemoral arthralgia of the left knee, rated 30 percent disabling; GERD and gastritis, rated 30 percent disabling; bronchitis, rated 30 percent disabling; right knee patellofemoral syndrome, rated 20 percent disabling; left ankle, rated 10 percent disabling; and left hip strain, rated 10 percent disabling.  The combined rating is 80 percent.

2.  The veteran reported that she had three years of college education and work experience as a postal clerk with the United States Postal Service (USPS). 

3.  The service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in November 2013.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

Service connection is currently in effect for patellofemoral arthralgia of the left knee, rated 30 percent disabling; GERD and gastritis, rated 30 percent disabling; bronchitis, rated 30 percent disabling; right knee patellofemoral syndrome, rated 20 percent disabling; left ankle arthralgia, rated 10 percent disabling; and left hip strain, rated 10 percent disabling.  Her combined evaluation is 80 percent.  

In her application for TIDU, the Veteran reported that she had had three years of college education and work experience as a postal clerk with the USPS.  

In documentation received in connection with the Veteran's disability retirement from the USPS, it is noted that the Veteran retired on disability as of April 2009.  Letters from her supervisor indicate that the disability retirement was due to the fact that her knee, hip and ankle problems (all service-connected disabilities) prevented her from doing her job which involved standing eight hours per day, twisting, bending, and lifting up to 40 pounds.  She was often on leave prior to her retirement.  

On examination by VA in March 2009, it was reported that she had patellofemoral syndrome, left hip pain and left ankle strain.  Prolonged standing and walking were a problem, with the knees being the worst of these joints.  She wore knee braces  and was able to function at work.  She stated that she could perform normal daily activities.  Range of motion of the left hip was reported as 125 degrees flexion, 30 degrees extension, 25 degrees abduction, 45 degrees adduction, and 40 degrees external and internal rotation.  Knee motion was described as from 0 to 140 degrees of flexion and range of motion of the left ankle was from 20 degrees of dorsiflexion to 40 degrees of plantar flexion.  There was pain at the extremes of left hip motion, crepitation in both knees, and lateral tenderness and pain in the left ankle.  Both knees were stable.  Repetitive use increased the pain, but did not decrease range of motion.  On gastrointestinal examination, the abdomen was flat, nontender, and nondistended.  Bowel sounds were normal and present.  There was no organomegaly palpated.  It was reported that she was exercising, had no outward signs of anemia and appeared in good health.  On respiratory examination, pulmonary function testing was interpreted as demonstrating FEV-1/FVC ration to be within normal limits, spirometry normal and diffusion capacity for carbon monoxide (DLCO) to be within normal limits.  

On VA respiratory examination in January 2011, it was noted that the Veteran had no productive cough, sputum, hemoptysis, or anorexia.  There was no dyspnea on exertion.  She was asthmatic, reporting attacks on a one-yearly basis, for which she used an inhaler.  In a February 2011 addendum, the examiner stated that there was no functional impairment that was solely attributed to her service-connected disabilities with respect to physical and sedentary activity.  

On VA gastrointestinal examination in February 2011, there were no complaints of dysphagia, but there was pyrosis and supraumbilical pain that was always present.  There was no hematemesis or melena, but there was reflux three times per week lasting one to two hours.  She also reported regurgitation once to two times per week and daily nausea.  She took medication with fair effectiveness.  She did not report diarrhea, but there was chronic daily constipation.  Regarding the effects of this condition on occupational functioning and activities of daily living, none were reported.  There were also no documented periods of incapacitation due to stomach or duodenal disease.  

In January 2012, the Veteran underwent surgical procedures of the left hip, including a left hip arthroscopy, acetabular rim recession, femoral osteochondroplasty, iliopsoas fractional lengthening and decompression, and microfracture of the acetabular focal chondral defect.  

Examinations were conducted by VA in November 2013 in order to ascertain the impact that the Veteran's service-connected disabilities had on her ability to maintain employment.  On respiratory examination it was reported that October 2013 pulmonary function testing showed normal FEV-1/FVC ratio, normal spirometry, and normal DLCO.  The examiner remarked that the Veteran's bronchitis did not impact her ability to perform physical or sedentary gainful employment.  (It was incidentally noted that the Veteran continued to smoke cigarettes, which was a major cause of respiratory illnesses such as bronchitis.)  On orthopedic examinations, it was noted that the Veteran's bilateral knee disability did not impact her ability to perform gainful sedentary employment, although she would have some difficulty with a job that required prolonged standing or frequent stair climbing.  Regarding the Veteran's left ankle and left hip, the examiner found that, while the Veteran might not be able to perform heavy physical labor,  the disabilities did not impact her ability to perform gainful sedentary employment.  Finally, after examination of the Veteran's GERD, the examiner stated that the Veteran's esophageal condition did not impact her ability to perform gainful sedentary or physical employment.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes her case outside of the norm.  The sole fact that she is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Veteran's service-connected disabilities clearly render it difficult for her to maintain employment that requires extended standing, walking, or carrying heavy objects, but there is no indication that she could not perform more sedentary employment.  Her relatively high level of education is one key factor in this determination, as are the medical opinions in the record.  The fact that she was not able to maintain her employment with the USPS is not determinative regarding all forms of gainful employment, as her work there clearly necessitated some physical labor and the need to stand for extended periods of time.  After review of the record, the Board finds no factors that take this case outside the norm.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


